                                          Case 4:19-cv-08162-YGR Document 37 Filed 06/29/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5                                 UNITED STATES DISTRICT COURT

                                   6                                NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8    CYRUS SANAI,                                        Case No. 4:19-cv-08162-YGR
                                                       Plaintiff,                           ORDER: (1) GRANTING IN PART AND
                                   9
                                                                                            DENYING IN PART ADMINISTRATIVE
                                                v.                                          MOTION; (2) VACATING MOTION HEARING
                                  10
                                                                                            DATE; AND (3) EXTENDING TIME TO SERVE
                                  11    ALEX KOZINSKI, ET AL.,                              REMAINING DEFENDANTS
                                                       Defendants.                          Re: Dkt. No. 34
                                  12
Northern District of California
 United States District Court




                                  13          The Court has reviewed pro se plaintiff Cyrus Sanai’s administrative motion requesting

                                  14   that the United States Marshals serve the remaining unserved defendants – Judge Robert L. Hunt,

                                  15   Judge Robert H. Whaley, and the Judicial Council of California – and that Sanai be permitted

                                  16   ninety (90) days in which to respond to defendants’ motion to dismiss. (Dkt. No. 34; see also Dkt.

                                  17   No. 36 (motion to dismiss).) The defendants in this matter do not oppose these requests, although

                                  18   they clarify and respond to certain representations made by Sanai in the administrative motion.

                                  19   (Dkt. No. 35.) Having reviewed the administrative motion, in light of defendants’ non-opposition,

                                  20   and for good cause shown therein, the Court GRANTS IN PART the administrative motion with

                                  21   respect to Sanai’s request for an extension of time to file a response to the motion to dismiss.

                                  22   Sanai’s response is due on or before September 30, 2020. Defendants’ may file a reply to Sanai’s

                                  23   response to the motion to dismiss on or before October 30, 2020. The Court further VACATES the

                                  24   August 4, 2020 hearing date on the motion to dismiss. At the conclusion of the parties’ briefing,

                                  25   the Court may reset the hearing on the motion to dismiss.

                                  26          The Court however DENIES IN PART the administrative motion with respect to Sanai’s

                                  27   request for service on the remaining defendants by the United States Marshals. Sanai has not

                                  28   demonstrated that substituted service as permitted under the Federal Rules of Civil Procedure is an
                                          Case 4:19-cv-08162-YGR Document 37 Filed 06/29/20 Page 2 of 2




                                   1   inadequate alternative method of service. The Court further EXTENDS the time on which to serve

                                   2   Judge Hunt, Judge Whaley, and the Judicial Council of California to August 31, 2020.

                                   3          This Order terminates Docket Number 34.

                                   4          IT IS SO ORDERED.

                                   5

                                   6   Dated: June 29, 2020

                                   7
                                                                                                    YVONNE GONZALEZ ROGERS
                                   8                                                               UNITED STATES DISTRICT JUDGE
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      2
